Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
The elected species of case is the species of Group 3, Figs 13-14. The elected sub-species of screen member is the sub-species of Group 5, the screen member of Fig 15. The elected sub-species of stabilization features is Group 7, the stabilization features of Figs. 17-21. The claims for examination herein are claims 5 and 8-9 drawn to a protective case.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is (with emphasis on the text in bold):
protective case (the product that is the claimed protective case is not described in the specification in the full, clear, concise and exact terms required by the Statute. The detailed description of Figs 13 and 14 is primarily in specification paragraph [0067]. It expressly describes “another embodiment of a protective case 10”. Refer to specification [0067]. But what does this embodiment look like? [0067] itself does not further describe the appearance of this embodiment of protective case 10. Figs 13 and 14 are not labelled to show the described embodiment of protective case 10, and such case cannot be otherwise be seen in Figs 13 and 14. Therefore, Figs 13 and 14 themselves do not describe the claimed embodiment of protective case 10 in the manner required by the Statute.
Even if one assumes that the claimed protective case might appear as one of the two embodiments described prior to the description in [0067], the claimed protective case is still not well described. 
protective case of Figs 13-14. Why does the specification not indicate anywhere that the protective case of Figs 13-14 is the protective case 10 in Figs 1-8, for example, given that the structure of the protective case is not visible in Figs 13-14?
Second, regarding the Figs 1-8 embodiment, see, for example, [0054]. That embodiment of protective case 10 is described as having a main housing 14 and a lid 16, and it is expressly taught that the main housing “may include a case member 18”. See [0054] and Figs 1-8. So what is the main housing 14 being described? None of Figs 1-8 is labelled to show the main housing 14. Since the main housing 14 is not properly described in the specification, the further description that the main housing may include a case member 18 also lacks adequate written description even though some of Figs 1-8 are labelled to show case member 18. This is because even with the labelling in Figs 1-8 showing what case member 18 is, it is not clear how the main housing include the case member 18 without a showing of what the main housing 14 itself is. 
Third, the protective case of Figs 1-8 does not appear to be the protective case of elected Figs 13-14 even setting aside the differences described in [0067]. For example, the Figs 1-8 embodiment includes a bumper 26 with button features 36 formed therein as shown most clearly in Fig 6. While Fig 6 also shows a case member 18, that case member, the bumper 26 and/or the portion of each that has the button features 36 is completely different from the case member 18 of Fig 13 and the portion thereof in which button features 36 are formed.
Assuming that the claimed protective case is the one described for the embodiment of Figs 9-12, see the above comments regarding the Figs 1-8 embodiment. Thus, the claimed protective case is not well described in at least the detailed description up to and including the description of Figs 13-14.);
the protective case comprising a case member (see the discussion above. How exactly can the protective case of Figs 13-14, whatever that comprise the case member 18 as shown in Figs 13-14?);
separate button features (what is the significance of the term separate in the protective case embodiment of elected Figs 13-14? Perhaps more importantly, where does the specification explain? Separate how? Separate from what? Look again at [0067]. No separate button features are described therein. Look at Figs 13 and 14. These drawings themselves do not describe what separate is in the manner required by the Statute. 
The examiner notes in the above regard that the detailed description of at least one non-elected embodiment, Figs 9-12, includes a description of button features 36 (apparently not shown in Figs 9-12) and separate button members 62 (shown in Fig 9). However, this description of Figs 9-12 does not include a description of separate button features, such that the reader of applicant’s specification can resort to even the description of Figs 9-12 as supporting the claim term separate button features as that term relates to elected Figs 13-14.);
separate button features (See above. Even the button features per se (separate or not), are not well described in the application specification. Look again at [0067] and Figs 13-14. The button features 36, whatever they are, are not specifically shown in Figs 13-14 (in addition to the fact that their structure is not further described in [0067] either). Additionally, even assuming that “plastic 72” in line 7 of [0067] is an error, the paragraph appears to clearly teach that the button features 36 “include a mechanical button”. So look at what 72 is pointing to in Fig 13 (what can be described as the head of the button) and compare this with what 72 is pointing to in Fig 14 (what can be described as a part of the entire button). So what exactly is the button 72? Only the part at the end of the lead line in Fig 13, or the entire part as apparently shown in Fig 14. Given that the button 72 itself is not well described, and the button features 36 are not shown in the drawings, but include the button, the button features are not well described.);
lid (see immediately below. No lid is described in [0067].);
the case member and lid removably joined to define an air and watertight volume receiving the device (this features is also not described in [0067] at all, much less in the manner required by the Statute. This finding also includes a finding that [0067] does not refer to, or otherwise indicate, another part of the specification description that provides the support for the noted claim feature. For example, the embodiment of Figs 1-8 would not appear to provide the requisite support since as indicated above, the protective case of Figs 1-8 does not appear to be the protective case of elected Figs 13-14. Recall that as indicated above, the bumper 26, case member 18 and the button features 36, as shown in Fig 6 appear to be completely different from the structures of the same names described in [0067] or shown in Fig 13 and 14. However, as it relates to the claimed air and watertight volume, the protective case of Figs 1-8 does not appear to be that of the claimed embodiment for at least one other reason. Look again at Fig 6. If 16 on the bottom is the lid as described in [0054], then the top appears to be open. How then can the fig 6 embodiment be said to 
at least one button feature (see above. As indicated the claimed separate button features are not described in the specification in the full, clear, concise and exact terms required by the Statute. Therefore, the claimed at least one button feature is also not well described.);
a button disposed within a respective cavity (once more see above. What is the button? If it is 72 as shown in Fig 13 then clearly the claim feature is properly described. If on the other hand the button is 72 as shown in Fig 14, then the claimed feature is not well described since the button (the entire button) is not in the cavity 74.);
at least one button feature of the separate button features includes a button disposed within a respective cavity…and a flexible membrane..(see above. So, the claims now recite at least one button feature of the separate button features as including at least one button and a membrane? How so? What supports this? As discussed above, how can one tell from a comparison of Figs 13 and 14 what the button at least one button feature is one button 72 in Fig 14 and the membrane in the same figure, what is two button features? Two buttons and one membrane as shown in Fig 14? Where is the original support for this? Note the relevant comments in the last office action also.);
The features added to claim 5 at lines 13-14 (there is no description in specification paragraph [0067] of an axis orthogonal to a direction in which the portion of the inner surface of the case member extends, as now claimed);
The features of claim 9 (there is no description of any “stopping surface” is [0067).
To the extent any of the indicated claim limitations are new, the rejections are also for New Matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the features discussed above as not being well described cannot also be properly interpreted (based on the noted lack of adequate written description of the same).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-9 are irejected under 35 U.S.C. 103 as being unpatentable over Hino (6,313,982) in view of Nishikawa et al. (5,258, .
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
First, note the comments above. 
Second, the submission of annotated Fig 13 in applicants latest Remarks in support of the arguments traversing the 112 rejections is acknowledged. The problem is that the annotations do not resolve the issues that form the bases for the 112 rejections. In fact, for the most part the annotations are not needed, since original Fig 13 contains the same labels as the annotations. Take the issue with respect to button 72. Applicant has annotated Fig 13 to show button 72, but the original figure already shows button 72 in the same place as the annotation. So why the annotation to show what 72 is in Fig 13? Additionally, as is evident from the issue with respect to button 72 specifically, Fig 14 appears to show button 72 differently than Fig 13 does. This is an issue that annotated Fig 13 submitted in the Remarks does not resolve. In at least one button feature that the original drawing does not. However, a review of the annotated figure indicates that the missing button features or the at least one button feature is/are not specifically shown therein. Instead, as indicated above, applicant has annotated the drawing to show button 72 in the same manner that the original drawing did. 
A further issue with an argument of the kind attempted by the annotated figure is that the argument does not indicate the original support for any annotations not shown in the original drawings. So for example only, assume annotations showing the at least one button feature 36 to be the structure now shown as 72 in Fig 14, and the 
The 112 rejections have not been obviated.
Nor does the examiner agree with applicant’s indication in the Remarks that “support for the latest amendments may be found in the specification, figures and claims as originally filed, at least at paragraph [0067] and Fig 13”. None of the claim changes is described in any of the noted original parts of the application. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736